IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DONALD BETHEA,                             : No. 60 EM 2016
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
AND COURT OF COMMON PLEAS OF               :
PHILADELPHIA,                              :
                                           :
                   Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.